        Case 3:19-cv-01533-VLB Document 36 Filed 10/25/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

JAMES BERMAN, CHAPTER 7 TRUSTEE              :     Civil Action
                                             :     No.: 3:19-cv-01533(VLB)
      Plaintiff                              :

SCOTT A. LABONTE, ET AL.                     :

      Defendants                             :     OCTOBER 25, 2019


                            NOTICE OF APPEARANCE

      Please enter the appearance of Mark H. Dean, P.C. on behalf of defendant

Roland G. LaBonte, Trustee Of The Scott A. LaBonte Dynasty Trust in the above-

captioned matter.



                                      DEFENDANT ROLAND G. LABONTE,
                                      TRUSTEE OF THE SCOTT A. LABONTE
                                      DYNASTY TRUST



                                      By: /s/ Mark H. Dean
                                              Mark H. Dean
                                              MARK H. DEAN, P.C.
                                              241 Main Street
                                              Hartford, CT 06106
                                              (860) 541-6699
                                              mdean@mhdpc.net
                                              Fed. No. CT01935
         Case 3:19-cv-01533-VLB Document 36 Filed 10/25/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 25, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by email to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

Of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                            /s/ Mark H. Dean________________
                                                Mark H. Dean (CT01935)




                                               2
